Title: From George Washington to the U.S. Senate, 30 May 1796
From: Washington, George
To: United States Senate


        
          Gentlemen of the Senate,
          United States May 30th 1796.
        
        I nominate Silas Talbot, of New York and John Trumbull, of Connecticut, Agents for the purpose of obtaining the release of impressed american citizens and others sailing under the protection of the american flag, and to execute the other duties prescribed for such agents by the act of congress passed on the 28th of the present month, entitled “An Act for the relief and protection of american seamen.”
        I nominate Jacob Mayer, a native citizen of Pennsylvania, to be consul of the United States at the port of Cape François and its dependences in the Island of St Domingo.
        
          Go: Washington
        
      